Citation Nr: 0943283	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 8, 
2001, for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney at 
Law


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, granted service 
connection for schizophrenia, chronic, undifferentiated type, 
competent, and assigned a 70 percent rating, effective 
January 8, 2001.  


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO determined new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  The Veteran was notified of the 
decision and of his appellate rights.  However, he did not 
initiate an appeal.

2.  The Veteran's claim to reopen a previously denied claim 
for a psychiatric disorder was received on January 8, 2001; 
the claim was reopened on the basis of new and material 
evidence, other than service department records.  


CONCLUSION OF LAW

An effective date earlier than January 8, 2001, for the grant 
of service connection for schizophrenia is not established.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.158, 3.159, 
3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in March 2001, July 2004, and 
November 2004, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  An August 2009 notice 
letter informed the Veteran as to disability ratings and 
effective dates.  

However, the Veteran is challenging the effective date 
assigned following the grant of service connection.  Service 
connection was awarded in a November 2005 rating decision.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Dingess holding was further clarified by a decision 
recently issued by the Court in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), in which the Court held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."    

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been established.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Earlier Effective Date

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, if the claim was reopened on the 
basis of new and material evidence other than service 
department records.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. 
§ 3.155.

Where evidence requested in connection with a claim to reopen 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation shall not commence earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.  

Analysis

The Veteran claims that the effective date for the award of 
service connection for schizophrenia should be in 1971 
because he filed his original claim for entitlement to 
service connection for a nervous condition in 1971.

VA originally denied entitlement to service connection for a 
nervous condition in an April 1972 rating decision.  The 
Veteran appealed this decision and in an August 1974 Board 
decision, the claim for service connection for schizophrenia 
was denied.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision. 38 C.F.R. § 20.1100; see also 38 
U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 
(Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's August 1974 decision, it is 
final.

The Veteran then filed several new claims for entitlement to 
service connection for a nervous condition.  In a November 
1974 letter, VA informed the Veteran that the additional 
evidence he submitted was insufficient to establish service 
connection for a nervous condition.  The Veteran did not 
appeal this decision; therefore, it became final.  38 C.F.R. 
§ 20.1103.

In May 1982, the Veteran filed another claim for entitlement 
to service connection for a nervous condition.  In a May 1982 
letter, VA informed him that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a nervous condition.  The Veteran did 
not appeal this decision; therefore it became final.  
38 C.F.R. § 20.1103.

In April 1992, the Veteran submitted a new claim to reopen 
his previously disallowed claim of entitlement to service 
connection for a nervous disorder.  By rating action in July 
1993, the RO denied the claim to reopen.  The Veteran 
received notice of this decision by letter dated in the same 
month.  The Veteran did not appeal this decision; therefore, 
it became final.  38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim, 
such as the Veteran's, may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Veteran did not submit a new claim to reopen the 
previously denied claim for entitlement to service connection 
for a nervous condition until the instant claim to reopen was 
received on January 8, 2001.  There is no evidence showing 
that the Veteran indicated an intent to apply for service 
connection for schizophrenia, a nervous condition, or any 
other psychiatric disability, between the last final 
disallowance of reopening of the claim in July 1993 and the 
date of receipt of the instant claim to reopen on January 8, 
2001.  As the record contains no such communication or action 
from the Veteran during the interim period, there is no 
factual or legal basis to assign an effective date earlier 
than January 8, 2001.  

Additionally, the Board notes that, according to the January 
2004 Board decision that granted reopening of the claim, the 
claim was reopened on the basis of a private medical report 
dated in March 2001.  Because January 8, 2001, is the date of 
receipt of the reopened claim and the claim was reopened on 
the basis of new and material evidence other than service 
department records, January 8, 2001, is the proper effective 
date for the grant of service connection.

In reaching this decision the Board considered the Veteran's 
arguments.  However, the law provides that without a 
perfected appeal, the underlying rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).  


ORDER

An effective date earlier than January 8, 2001 for the grant 
of service connection for schizophrenia is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


